Title: To Thomas Jefferson from C. C. Thode, 1 November 1808
From: Thode, C. C.
To: Jefferson, Thomas


                                                
                            Honored Sir/
                            Washington City Novr. 1st 1808 
                        

                        The Subscriber desirous of communicating something to the President which he concieves of benefit to the Unitet States, will after the delivery of this call the day following; to know wether or when he can make his Communication convenient to the President of the Unitet States.
                  With Veneration & esteem I am Sir Your Obt & Humble Servt.
                        
                            C. C. Thode
                     
                        
                    